Exhibit 10.1

FIRST AMENDMENT
TO
JOHN BEAN TECHNOLOGIES CORPORATION
AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT
 


 
WHEREAS, John Bean Technologies Corporation (the “Company”) and  (the
“Executive”) entered into the John Bean Technologies Corporation Amended and
Restated Executive Severance Agreement (the “Agreement”) on December 15, 2011;
 
WHEREAS, the Company and the Executive mutually deem it necessary and desirable
to amend the Agreement to clarify the timing of payment of severance benefits
under the Agreement; and
 
WHEREAS, this First Amendment shall supersede the provisions of the Agreement to
the extent those provisions are inconsistent with the provisions of the
amendment;
 
NOW, THEREFORE, by virtue of the authority set forth in Section 12.4 of the
Agreement, the Company and the Executive hereby mutually amend the Agreement
effective January 1, 2012, as follows:
 
 
·
Section 4.1 of the Agreement is hereby amended to delete the first paragraph
thereof and replace it with a new paragraph which shall read as follows:

 
Subject to the provisions of Section 10(d), the Severance Benefits described in
Sections 3.3 (a), (b), (c) and (d) herein will be paid in cash to the Executive
(or the Executive’s Beneficiary, if applicable) in a single lump sum as soon as
practicable following the Effective Date of Termination, but in no event beyond
thirty (30) days from such date; provided,  if any such Severance Benefits
constitute deferred compensation under Section 409A of the Code and are payable
within a period that spans two calendar years, such Severance Benefits shall be
paid in the later calendar year; provided further that, if the Executive is
deemed on the Effective Date of Termination to be a “specified employee” within
the meaning of Section 409A(a)(2)(B) of the Code, any such Severance Benefits
that constitute deferred compensation under Section 409A of the Code and would
otherwise be payable prior to the earlier of (i) the 6-month anniversary of the
Executive’s Qualifying Termination and (ii) the date of the Executive’s death
(the “Delay Period”) shall instead be paid in a lump sum immediately upon (and
not before) the expiration of the Delay Period.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment on this 27th day of
December, 2012.
 
 

JOHN BEAN TECHNOLOGIES EXECUTIVE: CORPORATION           By:
_________________________________ ______________________________ Name: Polly B.
Kawalek   Its: Compensation Committee Chairwoman      
By: _________________________________
 
Name: Mark Montague
 
Its: Vice President, Human Resource
 

 

 
 
 


                                                                                  


